Exhibit 10.2
ARBITRON INC.
SECOND WAIVER AND AMENDMENT OF
EXECUTIVE RETENTION AGREEMENT
     This is an agreement (the “Agreement”) between Arbitron Inc. (“Arbitron”)
and Pierre C. Bouvard (“you”), dated as of October 1, 2009. Except as otherwise
defined herein, capitalized terms used in this Agreement have the same
definition as in the Executive Retention Agreement between Arbitron and you,
dated as of August 28, 2008 (the “Retention Agreement”), as amended by the
Waiver and Amendment of Executive Retention Agreement between Arbitron and you,
dated as of March 17, 2009.
     WHEREAS, Arbitron is restructuring certain management positions, including
yours; and
     WHEREAS, you have undergone a Position Diminishment and the Retention
Agreement, as amended, allows you to resign under a Position Diminishment as a
result of your restructured position, but Arbitron would like you to remain
employed in your revised position as Executive Vice President, Cross-Platform
Services, and you have agreed to do so and to waive any further protections
under Position Diminishment.
     THEREFORE, Arbitron and you agree as follows, in consideration of the
services to be received from you and the ongoing compensation to which you will
be entitled and other good and valuable consideration, the receipt and
sufficiency of which the parties hereby acknowledge:
     (1) The Recitals set forth above are incorporated herein by reference.
     (2) Section 2.3 of the Retention Agreement is amended by striking “Other
than for Position Diminishment” in the title and “or for Position Diminishment”
in the text.
     (3) Section 2.4 of the Retention Agreement is amended by striking “or by
the Executive for Position Diminishment” in the title, “or the Executive resigns
as a result of Position Diminishment” in the first paragraph, and deleting
Subsection (d) of Section 2.4 in its entirety.
     (4) Section 2.5 of the Retention Agreement is amended by striking the
following in subsection (a) “or (y) on or before the Position Diminishment
Termination Date (as defined in Section 2.5(b)),” and “(ii) the Executive’s
resignation other than for Position Diminishment” and deleting subsection (b) in
its entirety.
     (5) Section 7.17 of the Retention Agreement is amended by deleting the
definitions of “Date of Position Diminishment” and “Position Diminishment”.
     (6) Except as expressly modified hereby, all other provisions of the
Retention Agreement remain in effect as written.
Signatures on Page Following

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first set forth above.

                  ARBITRON INC.   EXECUTIVE    
 
                By:   /s/ Timothy T. Smith   /s/ Pierre C. Bouvard              
   
 
  Name:   Timothy T. Smith   Pierre C. Bouvard    
 
  Title:   Executive Vice President & Chief Legal Officer        

-2-